Citation Nr: 1503593	
Decision Date: 01/26/15    Archive Date: 02/09/15

DOCKET NO.  12-33 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for a bilateral foot disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Counsel

INTRODUCTION

The Veteran served on active duty from November 1987 to May 1995 with additional unverified service in the Army Reserves.

The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in Fargo, North Dakota.

In June 2013, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.  Virtual VA file.

In characterizing the issue on appeal, the Board has considered the decision of the United States Court of Appeals for the Federal Circuit (Federal Circuit) in Boggs v. Peake, 520 F. 3d 1330 (Fed. Cir. 2008), which provides that a claim premised on a diagnosis not considered in prior decisions is treated as a new claim without the need for new and material evidence.  

In this regard, the Board notes that the Veteran's application to reopen a claim for service connection for a bilateral foot disorder was last finally denied in an August 2007 rating decision.
 
At the time of the prior denial, the Veteran had been diagnosed with bilateral pes cavus.  Since the August 2007 denial, the Veteran has been diagnosed with various disorders of the feet in addition to pes cavus, including bilateral metatarsalgia, bilateral hammertoes, and hallux valgus of the right foot.  As these diagnoses were not of record at the time of the previous final denial, the Board finds that the claim for service connection for a bilateral foot disability is a new claim, and must be considered without regard to whether new and material evidence has been received.  Regardless, since the evidence would be new and material, the same result is reached.

The Board has considered documentation included in Virtual VA and VBMS.
REMAND

At the June 2013 hearing, the Veteran testified that he receives treatment from his private podiatrist, B. G., every six months.  Hearing Transcript, p.3.  The file contains a May 2012 and July 2013 report from B.G., and a few treatment records from 2011.  Outstanding records should be requested.

Additionally, the Veteran indicates he receives VA treatment.  The file currently contains a few pages of records from the Fargo VA Healthcare System dated from July 2013.  Hearing Transcript, p.4.  Outstanding records should be obtained

Also, an additional medical opinion is needed to resolve the appeal.  As noted above, the Veteran has current bilateral pes cavus, bilateral metatarsalgia, bilateral hammertoes, and hallux valgus of the right foot.  See November 2011 VA examination report.  Pes cavus was noted on the Veteran's October 1987 service entrance examination report.  Subsequent service treatment records, including those dated in March 1989, June 1989, May 1990, July 1990, August 1990, September 1990, January 1994, June 1994, July 1994, September 1994, October 1994, November 1994, and the Report of Medical History on separation in April 1995, document treatment pertaining to the Veteran's feet.

On VA examination in November 2011, the examiner offered a contradictory opinion, checking a box indicating that the preexisting bilateral pes cavus was aggravated by service, but then explaining that it was not aggravated.  She did not offer opinions on the Veteran's other foot disorders.

In May 2012, B.G. opined that the Veteran's pes cavus has worsened over time due to military service, but did not indicate whether the condition worsened during service.  In July 2013 he attributed unspecified "foot problems" to service without rationale.  A July 2013 VA treatment provider attributed pes cavus, hammertoes, metatarsalgia, and hallux valgus to service without rationale.  

An adequate medical opinion is needed.

Finally, a December 2011 Request for Information indicates service from February 1986 to September 1986.  To ensure a complete record, the DD Form 214 for this service should be associated with the file.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate Federal agency and/or service department to obtain a copy of the Veteran's DD-214 Form for the period of service from February 1986 to September 1986, and associate it with the record.

2.  The RO should contact the Veteran and request that he provide any authorization forms necessary to allow the RO to obtain treatment from his treating podiatrist, B.G.  Thereafter, the RO should attempt to obtain those records.  If no records can be obtained, VA's efforts must be documented for the record.

3.  The RO should associate with the claims file all treatment records pertaining to the Veteran from the Fargo VA Healthcare system.  If no records can be obtained, VA's efforts must be documented for the record.

4.  Afford the Veteran a VA examination to address the nature and likely etiology of his bilateral foot disorder.  The examiner is to be provided access to the claims folder and electronic files as needed.  Any and all indicated studies deemed necessary by the examiner should be accomplished.  

The examiner is requested to review all pertinent records associated with the claims file and offer comments and an opinion addressing the following questions:

(A.)  Did the Veteran's pre-existing pes cavus increase in severity during service?  If so, then provide an opinion as to whether the increase was due to the natural progression of the disability.

(B.)  For any foot disorder that did not exist prior to service, including the metatarsalgia, hammertoes, and hallux valgus, is it as least as likely as not that the disorder is causally related to any incident of the Veteran's service?  (In responding to this question, the examiner must address March 1989, June 1989,May 1990, July 1990, August 1990, September 1990, January 1994, June 1994, July 1994, September 1994, October 1994, November 1994, and the Report of Medical History on separation in April 1995, documenting treatment of the Veteran's feet.)  Please provide an opinion for each foot disorder.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.   

5.  The Veteran is to be notified that it is his responsibility to report for VA examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).
6.  When the development requested has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefit sought is not granted, the appellant and his representative should be furnished a supplemental statement of the case (SSOC).  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




